In a matrimonial action in which the parties were divorced by judgment dated January 8, 1999, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Spolzino, J.), entered July 20, 2004, as, after a hearing, granted the defendant’s cross motion to hold the plaintiff in civil and criminal contempt of court, and the defendant cross-appeals from so much of the same order as denied, without prejudice, those branches of the plaintiffs motion which were to recover amounts for unreimbursed health care expenses, unreimbursed child care expenses, and expenses for extracurricular activities of the parties’ children.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The evidence before the Supreme Court was sufficient to establish that the plaintiff placed the marking purporting to be the signature of a Family Court Judge on the subject document, which constituted civil and criminal contempt (see Judiciary Law § 750 [A] [6]; § 753 [A] [2]; Matter of McCormick v Axelrod, 59 NY2d 574 [1983]; Ketchum v Edwards, 153 NY 534 [1897]; Dalessio v Kressler, 6 AD3d 57, 65-66 [2004]).
The parties’ remaining contentions are without merit. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.